t c memo united_states tax_court paul a and marilyn j grothues petitioners v commissioner of internal revenue respondent docket no filed date j raymond karam for petitioners roberta l shumway for respondent memorandum opinion beghe judge this case is before the court fully stipulated under rule the stipulation of facts and the attached exhibits are incorporated herein by this reference ‘all rule references are to the tax_court rules_of_practice and procedure and all section references are to the internal_revenue_code in effect for the years at issue unless otherwise specified - - respondent determined the following deficiencies addition and penalties with respect to petitioners’ federal income taxes accuracy-related addition_to_tax penalty year deficiency sec_6651 a sec_6662 a dollar_figure ---- dollar_figure big_number ---- big_number big_number dollar_figure big_number after giving effect to various concessions the issues remaining for decision are whether petitioners are entitled to a theft_loss deduction or deductions for corporate employment_taxes allegedly embezzled by alan kanz we hold petitioners are not entitled to any such deduction whether petitioners are entitled to deductions for corporate employment_taxes and interest thereon they paid the irs out of their own pockets we hold petitioners are not entitled to any such deductions whether petitioners are liable for the addition_to_tax under sec_6651 for failure to timely file their tax_return we hold petitioners are not so liable petitioners have conceded among other things that they are liable for accuracy-related_penalties under sec_6662 for the years in issue on any underpayments that finally may be determined background petitioners paul a and marilyn j grothues mr grothues and mrs grothues are husband and wife they resided in san antonio texas when they filed the petition in this case between and petitioners owned and controlled the following corporate entities southwest oil co of jourdanton inc swoj southwest oil co of eagle pass inc swoep southwest oil co of san antonio inc southwest propane co inc southwest tire co inc p a g inc bridges petroleum inc end-user’s inc and trux inc between and petitioners also owned one-third of the shares of southwest slab excavation inc ssae the other shareholders of ssak included alan kanz mr kanz in petitioners formed southwest administrative services swas as a sole_proprietorship in order to centralize the payroll processing for their various corporations on date the internal_revenue_service the irs issued swas employer identification no ein instead of filing a separate form_941 employer’s quarterly federal tax_return for each of their corporations petitioners combined all their corporations’ employment_tax liabilities and reported them on a single form_941 under the ein of swas swas wrote and distributed bimonthly payroll checks to the - - corporations’ employees and wrote checks for the corporations’ combined employment_tax liabilities in exchange for these services petitioners’ corporations paid swas a handling fee petitioners’ federal_income_tax returns have never included a schedule c profit or loss from business for a sole_proprietorship known as swas or a partnership return on form_1065 u s partnership return of income for a partnership known as swas mr kanz began working for petitioners and their corporations in at that time mr kanz had known petitioners for approximately years mr kanz then a licensed public accountant performed services as an independent_contractor for petitioners’ corporations his responsibilities included preparation of payroll tax returns and financial statements the reconciliation of bank statements and management of petitioners’ corporations’ financial affairs he performed these services for petitioners’ corporations and swas from to date he billed each corporation for professional fees based on his number of hours_of_service for that corporation initially swas maintained a payroll checking account at brooks field national bank in san antonio texas in date swas opened another account at trinity national bank in san antonio texas petitioners and mr kanz were the only persons - - who had authority to sign checks on the payroll and escrow accounts at brooks field national bank and trinity national bank although there was usually enough money in the swas accounts to make payroll payments petitioners’ corporations did not regularly transfer enough money to swas to cover the corporate employment_tax deposits for this reason neither petitioners nor mr kanz always immediately signed the corporate employment_tax deposit checks mrs grothues stacked the unsigned corporate employment_tax deposit vouchers on her desk on each of the federal_income_tax returns filed by petitioners’ corporations for the tax years deductions were claimed for each corporation’s employment_tax liabilities that were reported on the swas ein account ernest hooks mr hooks was employed by petitioners’ corporations from through date he was responsible for reconciling the corporations’ and swas’s bank statements and he assumed additional duties associated with swas’s centralized payroll processing mrs grothues also participated in the reconciliation of the corporations’ and swas’s bank statements both mrs grothues and mr hooks knew that many of the checks written to pay the corporate employment_taxes did not clear the bank mr hooks became uncomfortable with the practices he observed at petitioners’ offices including the delays in signing the corporate employment_tax deposit checks -- - stacked on mrs grothues’s desk and the failure of many of the checks written to pay corporate employment_taxes to clear the bank mr hooks also knew that mrs grothues altered fuel excise_tax returns she instructed him to create a second database and reconstruct invoices to conform with the numbers that had been reported on the state and federal fuel excise_tax returns on date petitioners filed a petition for relief under chapter of the bankruptcy code in the u s district_court for the western district of texas in case no 87-50747-lc-- respondent filed proofs of claim in petitioners’ bankruptcy proceedings that included claims for past-due corporate employment_taxes of petitioners’ corporations the bankruptcy plan_of_reorganization for petitioners and their corporations confirmed on date provided for payment by petitioners of the corporate employment_tax liabilities of their corporations on date after several years had passed without correction of the false fuel excise_tax returns mr hooks terminated his employment with petitioners’ corporations and contacted the irs mr kanz tried to dissuade mr hooks from talking to the irs when it became apparent that mr hooks could not be dissuaded mr kanz informed the irs about petitioners’ practices with respect to reporting and paying their corporations’ employment and fuel excise_taxes - on date acting upon information provided by mr hooks and mr kanz concerning unpaid corporate employment and fuel excise_taxes irs special agents executed a federal search warrant at petitioners’ offices in san antonio texas subsegquently mrs grothues was indicted and convicted of wilfully failing to file required excise_tax returns and to pay excise_taxes of swoj for the quarters ending date through date and of swoep for the guarters ending date through date mrs grothues was incarcerated in a federal prison camp from date to date shortly after date when the irs had served its search warrant petitioners hired martha simpson ms simpson a certified_public_accountant to analyze the corporate employment_tax liabilities the purpose of ms simpson’s analysis was to compute swas’s underpayments of the corporate employment_taxes on date two of petitioners’ corporations and swas filed suit against mr kanz and mr hooks in southwest oil co v kanz no 91-ci-05751 in the district_court 57th judicial district bexar county texas hereinafter swas v kanz ms simpson prepared exhibits a b and c which were attached to the complaint in swas v kanz exhibits a b and c exhibits a b and c listed checks written by swas in and to pay the corporate employment_tax liabilities to the irs and the - amount shown as applied to the swas account by the irs on each of exhibits a b and c the difference between the total dollar amount of all checks written by swas and the total dollar amount shown as applied to the swas account by the irs is the amount petitioners claim mr kanz embezzled according to exhibits a b and c the missing amounts that petitioners claim mr kanz embezzled were dollar_figure in dollar_figure in and dollar_figure in for a total of dollar_figure in date when the complaint in swas v kanz was filed petitioners believed there was a reasonable prospect of some recovery from mr kanz they thought he was the only child of a wealthy family with extensive land holdings he also had several childless aunts and uncles petitioners believed mr kanz would receive substantial inheritances when his parents and his aunts and uncles died swas v kanz was settled without trial on date an agreed judgment the agreed judgment was entered the agreed judgment provided that swas is entitled to recover judgment of and from defendant alan kanz the sum of dollar_figure for conversion of form payroll_taxes intended to be paid to the internal_revenue_service at the time of the agreed judgment mr grothues and mr kanz executed a collateral_agreement the collateral_agreement which provided that mr grothues would not attempt to collect --- - the judgment against mr kanz in exchange for mr kanz’s promise to cooperate and assist in any effort to reduce or eliminate petitioners’ liabilities for the corporate employment_taxes due the irs both mr grothues and mr kanz contemplated the simultaneous execution of the settlement upon which the agreed judgment was based and the collateral_agreement at the time petitioners’ and tax years were under examination mr kanz denied he had ever embezzled funds from petitioners swas or petitioners’ corporations on date mr kanz admitted he had misappropriated money from the swas bank accounts but he denied he had misappropriated as much as the amount stated in the agreed judgment on date mr kanz stated he did not deny any of the findings in the agreed judgment and that he was unable to dispute any of the findings in the agreed judgment insofar as they related to his actions mr kanz has not reported the alleged embezzlement income on any returns he has filed since to date mr kanz has not cooperated with or assisted petitioners petitioners’ corporations or swas in reducing or eliminating petitioners’ liabilities for the corporate employment_taxes due the irs to date neither petitioners petitioners’ corporations nor swas have taken any steps to recover from mr kanz the amounts set forth in the agreed judgement - in mr kanz was indicted on money laundering charges arising from a drug enforcement agency investigation unrelated to petitioners’ claims on date mr kanz was sentenced to serve a term of months in a federal penitentiary in date he was released to a halfway house in date mr kanz was released subject_to electronic monitoring and secured employment at texas switch where he earned approximately dollar_figure per week from to mr kanz worked for landa automotive since mr kanz has been employed by new braunfels cycle country where he earns dollar_figure per month mr kanz’s wife operates a housekeeping business they have no dependent_children mr kanz’s father died in the early 1990s and his mother died in date petitioners claimed embezzlement loss deductions of dollar_figure on their return and dollar_figure on their return for their payments of the corporate employment_taxes allegedly embezzled by mr kanz these deductions are for amounts petitioners estimated that they paid for the past due corporate employment_taxes during their bankruptcy the following chart identifies the quarterly periods and the amounts of tax penalties interest and fees that petitioners actually paid through their bankruptcy on the past due corporate employment_tax liabilities during the and tax years 3d-q ath-q ath-q total 3d-q ath-q ath-q total the foregoing for on april for automatic_extension of time to file u s tax_return date tax dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure amounts total dollar_figure for and dollar_figure penalties interest dollar_figure dollar_figure dollar_figure ---- dollar_figure dollar_figure dollar_figure dollar_figure penalties interest dollar_figure dollar_figure dollar_figure dollar_figure big_number dollar_figure petitioners filed form_4868 application individual income extending the due_date of their tax_return to petitioners claim they timely filed form_2688 application_for additional extension of time to file u s individual their their respondent income_tax return tax_return to october received it on october tax_return to respondent on date which extended the time to file petitioners mailed and petitioners did not attach a copy of form_2688 to their tax_return exhibit 8-p is a photocopy of the form_2688 allegedly submitted by petitioners respondent claims his records do not show receipt of a form_2688 from petitioners respondent’s examination of petitioners’ and income_tax returns began on date discussion petitioners allege mr kanz embezzled funds from the swas bank accounts petitioners have claimed a theft_loss deduction of dollar_figure for their income_tax year or in the alternative theft_loss deductions of dollar_figure on their income_tax return and dollar_figure on their income_tax return petitioners have also claimed deductions for the corporate employment_taxes and interest thereon paid out of their own pockets to the irs as required by the bankruptcy plan_of_reorganization for petitioners and their corporations because of the connection between petitioners’ alternative claims for theft_loss deductions and deductions for payments of corporate employment_taxes and interest thereon we have combined our discussion of these two issues we hold against petitioners on both their deduction claims respondent also claims petitioners are liable for the addition_to_tax under sec_665l1 a for failure to timely file their return we hold petitioners are not liable for the addition_to_tax for failure to timely file their return -respondent argues that this is a new issue not raised in the pleadings or in petitioners’ trial memorandum because we hold against petitioners on the merits of this issue we will not address respondent’s argument issue sec_1 and theft_loss deductions deductions for payments of corporate employment_taxes and interest thereon petitioners bear the burden of proving their entitlement to deductions for theft losses and for payment of the corporate employment_taxes and interest thereon rule a 290_us_111 that this is a fully stipulated case does not alter the burden_of_proof or the requirements otherwise applicable with respect to adducing proof or the effect of failure of proof rule b petitioners have claimed their theft_loss deduction under sec_165 and their entitlement to deductions for paying the corporate employment_taxes and interest thereon under sec_162 a sec_165 allows a deduction for any loss sustained during the taxable_year and not_compensated_for_by_insurance_or_otherwise under sec_165 a theft_loss deduction is allowable for the year in which the taxpayer discovers such loss sec_165 if in the year of discovery the taxpayer has a claim for reimbursement on which there is a reasonable sec_7491 places the burden_of_proof on the commissioner in certain circumstances in court proceedings arising from irs examinations beginning after date see internal_revenue_service restructuring and reform act of publaw_105_206 sec c 112_stat_727 by the same token sec_7491 c places the burden of production on the commissioner with respect to additions to tax sec_7491 and c does not apply in this case because the examination of petitioners’ and tax years began on date -- prospect of recovery a loss is not considered sustained until the tax_year in which it can be ascertained with reasonable certainty whether such reimbursement will be received sec_1_165-1 a income_tax regs only the taxpayer who was the owner of the stolen property when it was criminally appropriated is entitled to a theft_loss deduction 15_tc_135 19_bta_166 malik v commissioner tcmemo_1995_204 in order to be entitled to a theft_loss deduction under sec_165 petitioners must satisfy the following three requirements that they were the owners of the allegedly embezzled corporate employment_tax funds that embezzlement actually occurred and that during the year for which the deduction is claimed it could be ascertained with reasonable certainty that no recovery could be made we hold that petitioners are not entitled to any theft_loss deduction under sec_165 because they satisfy none of the three requirements respondent advances two alternative arguments why petitioners are not entitled to a theft_loss deduction even if they meet the requirements of sec_165 first respondent claims that the collateral_agreement executed by mr grothues and mr kanz is equivalent in value to the judgment second respondent claims that petitioners did not include the allegedly embezzled corporate employment_tax funds in their income because we have ruled that petitioners have not satisfied the requirements of sec_165 and sec_1_165-1 and a income_tax regs we need not address respondent’s alternative arguments - sec_162 allows a deduction for all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered a deduction for salaries or other compensation includes a deduction for corporate employment_taxes corporate employment_taxes include the following the employees’ federal income taxes sec_3401 and sec_3402 the employees’ shares of federal_insurance_contributions_act fica_taxes sec_3101 the employer’s share of fica_taxes sec_3111 and employer’s federal_unemployment_tax_act futa taxes sec_3301 employers are liable for deducting and withholding from their employees’ salaries or wages the employees’ shares of federal income and fica_taxes sec_162 sec_3102 sec_3402 sec_3403 in general sec_162 allows petitioners’ corporations to deduct amounts paid as corporate employment_taxes federal income fica and futa taxes see sec_162 see also r j nicoll co v commissione59_tc_37 sec_1_164-2 f income_tax regs revrul_80_164 1980_1_cb_109 sec_164 does not apply to the employer’s payment of fica and futa taxes the withheld federal ‘federal income and fica_taxes withheld by an employer from an employee’s remuneration are considered to be part of that remuneration and deductible as such by the employer under sec_162 a - income and fica_taxes are reported quarterly on form_941 sec_31 a -1 a a --4 a employment_tax regs futa taxes are regquired to be reported annually on form_940 sec_31 a --3 employment_tax regs we hold petitioners are not entitled to any deductions under sec_162 for the corporate employment_taxes and interest thereon they paid the irs out of their own pockets we now address issue sec_1 and in detail a ownership of the corporate employment_tax funds right to deduction for the corporate employment_taxes and interest thereon paid to the irs respondent argues the embezzlement claim does not belong to petitioners or swas but rather to petitioners’ corporations respondent also argues that petitioners are not entitled to deduct their personal payments of the corporate employment_taxes because petitioners’ corporations had already deducted the same amounts on their corporate returns petitioners assert the embezzlement claim belongs to them in their individual capacities because the funds were stolen directly from their sole_proprietorship swas petitioners also argue they are entitled to deduct their payments of the corporate employment_taxes out of their own pockets petitioners did not own the corporate employment_tax funds in the hands of swas and therefore cannot claim a theft_loss deduction on similar grounds petitioners are not entitled to deductions for their personal payments of the corporate employment_taxes and interest thereon the separate legal status of petitioners and their corporations requires that petitioners’ payments of the corporate employment_tax expenses be treated as capital contributions to the corporations rather than as deductible payments by petitioners of their own expenses ’ a corporation generally is a separate taxable entity even if it has only one shareholder who exercises total control_over its affairs 319_us_436 287_us_410 the business of a corporation is separate and distinct from the business of its shareholders 308_us_488 80_tc_27 affd without published opinion 747_f2d_1463 5th cir a taxpayer is free to adopt such organization for his affairs as he may choose having elected to do business as a corporation he must accept ‘under sec_6672 the irs can collect a portion of unpaid corporate employment_taxes namely the employees’ shares of federal income and fica_taxes reported on form sec_941 from persons responsible for the nonpayment of these taxes a responsible_person has been deemed to include officers or employees of a corporation who are under a duty to collect account for or pay over the corporate employment_taxes to the irs see 665_f2d_743 5th cir there is no evidence in the record that respondent has made a claim of sec_6672 liability against petitioners or that petitioners made payments of corporate employment_taxes under sec_6672 in any event we would have no jurisdiction to consider respondent’s assertion of any such claim see 60_tc_977 -- - the tax disadvantages 308_us_473 see also moline props inc v commissioner supra a corporation and its stockholders are separate entities and the title to corporate property is vested in the corporation and not in the owners of the corporate stock sun towers inc v heckler f 2d 5th cir citing moline props inc v commissioner supra petitioners have made no claim in this proceeding that the separate legal status of their corporations should be disregarded in 17_bta_620 the board_of_tax_appeals refused to disregard the separate_entity and disallowed a corporate loss claimed by a stockholder on his own return the assistant cashier of a bank embezzled large amounts from the bank in order to keep the bank open the taxpayer president of the bank and a large stockholder had to give the bank securities worth dollar_figure within hours the board held the taxpayer could not deduct the contribution of dollar_figure as a loss since the bank had suffered the loss and the bank’s loss was not the stockholder’s loss petitioners’ corporations are entities separate from petitioners and their sole_proprietorship swas the separate ‘with respect to entities solely owned by husband and wife as community_property under the laws of a state the irs will respect a taxpayer’s treatment of the entity as either a partnership or a disregarded_entity revproc_2002_69 continued legal status of petitioners’ corporations and petitioners cannot be disregarded simply because petitioners own percent of the stock of their corporations the corporate employment_tax funds were owned by petitioners’ corporations at the time of the alleged embezzlement petitioners’ corporations did not transfer ownership of the funds to swas rather the funds were transferred to swas for administrative convenience so that swas could deposit the funds with the irs accordingly the corporate employment_tax funds belonged to petitioners’ corporations not petitioners or swas petitioners never acquired such ownership of the corporate employment_tax funds as would entitle them to a theft_loss deduction for the alleged embezzlement any theft_loss deduction can be claimed properly only by petitioners’ corporations by a parity of reasoning petitioners are not entitled toa deduction under sec_162 for the corporate employment_taxes and interest thereon they paid the irs out of their own pockets business_expenses deductible from gross_income include the ordinary and necessary expenditures directly connected with or pertaining to the taxpayer’s trade_or_business sec_1_162-1 income_tax regs the employees’ shares of the corporate continued i r b petitioners who are husband and wife owned swas as community_property under the laws of texas petitioners’ classification of swas as a sole_proprietorship or disregarded_entity is consistent with revproc_2002_69 supra - - employment_taxes were paid out of and as part of the salaries of the employees of petitioners’ corporations and were an ordinary_and_necessary_expense directly connected with the businesses of petitioners’ corporations the corporations’ shares of the corporate employment_taxes were also ordinary and necessary expenses directly connected with the businesses of petitioners’ corporations petitioners’ corporations are legal entities separate and distinct from petitioners petitioners’ corporations not petitioners were the taxpayers entitled to any sec_162 deduction for the corporate employment_tax payments furthermore the trade_or_business of a corporation is not that of its shareholders shareholders do not generally engage in a trade_or_business when they invest in the stock of a corporation 373_us_193 802_f2d_365 9th cir affg tcmemo_1984_264 a shareholder cannot convert a business_expense of his corporation into a business_expense of his own simply by agreeing to bear such an expense harding v commissioner tcmemo_1970_179 or by failing to seek reimbursement 24_tc_21 consequently petitioners’ payments of the obligations of their corporations are not ordinary and necessary as required by sec_162 see deputy v du pont supra betson v --- - commissioner supra 91_tc_713 48_tc_679 the facts of this case indicate that petitioners made the corporate employment_tax payments out of their own pockets in their capacities as stockholders of their corporations they did so with the purpose of keeping their corporations in business without incurring federal tax penalties there is no evidence in the record that petitioners promoted their own separate businesses when they paid their corporations’ employment_taxes petitioners do not qualify for any of the exceptions to the general_rule that payments by stockholders of the obligations of their corporations are not ordinary and necessary expenses of the stockholders as required by sec_162 finally a payment by a taxpayer of interest on another’s obligation generally is not deductible by the taxpayer 3_tc_200 27_bta_160 therefore petitioners may deduct a payment they made on behalf of a corporation if it is an ordinary_and_necessary_expense of a trade_or_business they own 802_f2d_365 9th cir affg tcmemo_1984_264 64_tc_132 48_tc_679 if the expenditure is appropriate to protect or promote that trade_or_business the expense may be deductible by the individual paying it gould v commissioner supra lohrke v commissioner supra however a taxpayer may not deduct payments made with the purpose of keeping in business a corporation in which the taxpayer holds an ownership_interest betson v commissioner supra lohrke v commissioner supra -- - petitioners are not entitled to deductions for payments on behalf of their corporations of interest on the unpaid corporate employment_taxes petitioners’ payments of the corporate employment_taxes and interest thereon in their capacities as shareholders were actually capital contributions to their corporations payments of the expenses of a corporation by a shareholder generally constitute either a loan or a contribution to the capital of the corporation and are deductible if at all by the corporation 51_tc_746 see also sec_263 betson v commissioner supra pincite 64_tc_132 40_tc_961 jenkins v commissioner tcmemo_1983_667 sec_1 a -2 income_tax regs voluntary contributions by shareholders for any corporate purpose are nondeductible capital expenditures petitioners’ capital contributions did not thereby entitle them to step into the shoes of their corporations to claim ownership of the corporate employment_tax funds for purposes of a corporate deduction for a theft_loss or to claim deductions of corporate employment_taxes reserved only for their corporations ’ on their and individual income_tax returns petitioners claimed theft_loss deductions for the embezzlement of corporate employment_taxes they held as trustees on behalf of their corporations in their briefs petitioners did not explain continued - - b whether embezzlement actually occurred in their answering brief petitioners claim they were obligated to their corporations for unpaid corporate employment_taxes they deny respondent’s argument that the corporate employment_tax funds belonged to petitioners’ corporations respondent argues that even if petitioners owned the corporate employment_tax funds they have not proven the alleged theft petitioners argue that the following evidence they introduced proves theft the agreed judgment mr kanz’s admission of the crime ms simpson’s analysis and petitioners’ claim that they obtained some of mr kanz’s bank statements and copies of cashier’s checks made payable to mr kanz that correspond in time and amount with some of the checks that were allegedly embezzled petitioners bear the burden of proving that theft occurred rule a welch v helvering u s pincite for tax purposes whether a theft_loss has been sustained depends upon continued the legal theory behind their claim that they held the corporate employment_taxes as trustees inasmuch as petitioners have not addressed this issue in their briefs they have conceded any arguments they could have made we have no obligation to speculate what arguments they might have made ‘respondent has made this alternative argument in response to petitioners’ argument that their corporations did not own the corporate employment_tax funds although we have already decided that petitioners’ corporations did in fact own the funds for purposes of taking a theft_loss deduction we shall consider this issue for purposes of completeness -- - the law of the jurisdiction in which the loss occurred 232_f2d_107 5th cir 34_tc_688 the exact nature of a theft whether it be larceny embezzlement obtaining money by false pretenses or other wrongful misappropriation of property of another is of little importance provided it constitutes a theft edwards v bromberg supra see also sec_1_165-8 income_tax regs petitioners’ alleged theft_loss occurred in texas the texas penal code provides the following definition of theft a person commits an offense if he unlawfully appropriates property with intent to deprive the owner of property appropriation of property is unlawful if ait is without the owner’s effective consent tex penal code ann sec dollar_figure vernon a number of tax cases have addressed this specific issue and isolated the relevant factors to employ in deciding whether a taxpayer has proved that theft actually occurred in monteleone v commissioner supra we held the taxpayer was entitled to a theft_loss deduction in that case the taxpayer lent money to an individual who defrauded her the taxpayer filed a civil suit and pressed criminal charges against the individual in the civil_action the individual admitted the fraud and agreed to make restitution to the taxpayer in monthly installments that he actually paid for months the criminal action was dismissed - - for lack of reasonable or probable cause to indict we found the individual’s admission of theft was sufficient proof under the circumstances of the case that the taxpayer had sustained a theft_loss in qualley v commissioner tcmemo_1976_208 we decided the taxpayer had not proven that theft occurred the taxpayer corporation claimed a theft_loss deduction for money diverted to a separate bank account by its accountant to prove theft had occurred the taxpayer submitted the testimony of its president and two state court judgments entered in its favor pursuant to settlement agreements between the parties the president claimed he had not authorized certain checks the president asserted the unauthorized checks were written for the accountant’s personal benefit we ruled the taxpayer had not provided sufficient proof of theft the president’s testimony alone was not sufficient the lack of commencement of any criminal proceeding against the accountant cast doubt on the reality of the alleged theft the taxpayer failed to show any proof the monetary amount of the alleged theft_loss was the same as the amount claimed we found the two state court judgments were not sufficient proof that a theft occurred because the cases had been settled we now evaluate the evidence petitioners introduced in support of the alleged theft agreed judgment petitioners claim the agreed judgment is evidence that theft occurred as a result of the agreed judgment swas was entitled to recover from mr kanz for what he admitted were embezzlement losses in qualley v commissioner supra we held the introduction of lower court cases on the issue of theft was not sufficient proof of theft because the cases were settled similarly in this case the agreed judgment was entered as a result of a settlement between petitioners and mr kanz and does not prove theft actually occurred mr kanz’s admissions petitioners argue mr kanz’s admissions prove theft occurred even though an admission was sufficient to prove theft in monteleone v commissioner supra the facts and circumstances in this case are distinguishable the circumstances of mr kanz’s admissions indicate he was not forthright mr kanz settled swas v kanz in at about the same time he and mr grothues executed the collateral_agreement in which mr grothues agreed not to attempt collection in exchange for mr kanz’s assistance in resolving petitioners’ tax problems both mr 2petitioners did not argue that collateral_estoppel could prohibit respondent from seeking another determination of the litigated issue in this subsequent action bven though the collateral_agreement was not dated according to the stipulation of facts submitted by the parties continued -- p7 - grothues and mr kanz contemplated the simultaneous execution of the settlement upon which the agreed judgment was entered and the collateral_agreement these facts indicate that at the time mr kanz admitted the theft he knew that he would not be liable to pay the judgment also mr kanz’s admissions are a moving feast of inconsistencies from to mr kanz denied he misappropriated any funds in date mr kanz admitted to misappropriating some of the money but not as much as stated in the agreed judgment then in date mr kanz admitted all the findings in the agreed judgment these inconsistencies undermine the credibility of mr kanz’s admissions even though mr kanz has not helped petitioners solve their tax problems petitioners have not filed a claim for breach of contract by mr kanz in order to collect on the judgment these are all acts a reasonable person might do in efforts to recover stolen property from a thief although it is improbable mr kanz would admit to an act which would lead to civil liability his friendship with petitioners and his belief that the collateral_agreement protected him from collection suggest he made his admissions in an effort to help petitioners with their tax problems his admissions do not prove theft occurred continued the collateral_agreement was executed at the time of the agreed judgment - - ms simpson’s analysis ms simpson’s analysis of petitioners’ accounts does not prove theft ms simpson’s analysis merely shows the missing amounts of the corporate employment_tax funds her analysis does not set forth any conclusions with regard to whether funds were in fact embezzled by anyone therefore ms simpson’s testimony does not prove embezzlement occurred missing evidence both petitioners and ms simpson claim that during ms simpson’s engagement petitioners obtained some of mr kanz’s bank statements and copies of cashier’s checks payable to mr kanz that correspond in time and amount with some of the checks that were allegedly embezzled petitioners have the burden_of_proof petitioners have not introduced any evidence documentary or otherwise such as copies of mr kanz’s bank statements or copies of cashier’s checks made payable to him petitioners claim the documentary_evidence was taken and retained by mrs grothues’s criminal and civil lawyers there is nothing in the record and no other evidence to substantiate petitioners’ claim to this effect petitioners have failed to meet their burden of proving that theft occurred - - c lack of reasonable certainty no recovery can be made even if the embezzlement claim belonged to petitioners and they proved that theft occurred it could not be ascertained with reasonable certainty that there was no reasonable_prospect_of_recovery from mr kanz as required by sec_1_165-1 income_tax regs there is a reasonable_prospect_of_recovery when the taxpayer has bona_fide claims for recoupment from third parties or otherwise and when there is a substantial possibility that such claims will be decided in his favor 266_f2d_154 6th cir affg in part and revg in part 25_tc_774 ramsey scarlett co v commissioner 61_tc_795 affd 521_f2d_786 4th cir mr kanz told petitioners he had no assets or inheritance to pay the judgment and they claim they believed the testimony of a man who allegedly embezzled more than dollar_figure from them petitioners have not provided any independent evidence that mr kanz no longer has any assets net_worth or opportunity for an inheritance with which to pay the judgment to this date more than years after the collateral_agreement was executed mr kanz has not fulfilled his part of the bargain yet petitioners have not attempted to collect the judgment from mr kanz petitioners have not satisfied their burden of proving it could -- - be ascertained with reasonable certainty they could recover nothing from mr kanz for all the foregoing reasons petitioners are not entitled to a theft_loss deduction under sec_165 petitioners are not the owners of the allegedly embezzled funds petitioners have failed to prove that theft occurred and petitioners have failed to prove there was no reasonable_prospect_of_recovery issue addition_to_tax under sec_6651 for failure to timely file the return on date petitioners filed form_4868 extending the due_date of their tax_return to date petitioners claim they filed a form_2688 which extended the time to file their tax_return to date they then mailed their tax_return on date and respondent received it on date petitioners did not attach a copy of form_2688 to their tax_return which they claim was an oversight exhibit 8-p is a photocopy of the form_2688 allegedly submitted by petitioners respondent claims his records do not indicate receipt of a form_2688 from petitioners consequently respondent claims that petitioners are liable for an addition_to_tax under sec_6651 because they did not timely file their tax_return which was due on date petitioners contend that form_2688 was timely mailed by date and that it was approved by the irs they point - - to the fact that exhibit 8-p has a receipt stamped date and a circle around the stamp which they claim is a circular quick-type signature they also point out a mark in the top check box on the lower left which they claim is a check mark by the irs indicating that the form_2688 was approved respondent argues that the form_2688 which petitioners claim to have filed is questionable because the circular mark is not a signature and respondent’s records do not indicate receipt of the form_2688 when a return is required to be filed on or before a prescribed date and the return is delivered by the u s mail after that date the date of the u s postmark is deemed the date of delivery sec_7502 one requirement imposed by sec_7502 is in essence that a return will be deemed delivered on the postmark date only if the return is mailed on or before its due_date in other words timely mailing is timely filing see 92_tc_342 affd 898_f2d_50 5th cir filing generally ‘is not complete until the document is delivered and received ’ carroll v commissioner tcmemo_1994_229 quoting 241_us_73 affd 71_f3d_1228 6th cir proof that a document has been sent by registered mail or certified mail and that the envelope was properly addressed would have constituted - - prima facie evidence that the document was delivered see sec_301_7502-1 proced admin regs petitioners however did not send the form_2688 by certified or registered mail notwithstanding a taxpayer’s failure to use certified or registered mail proof that a document was properly mailed will create a ‘presumption that the document was delivered and was actually received by the person to whom it was addressed ’ carroll v commissioner supra quoting 92_tc_793 quoting 285_us_427 affd 909_f2d_1155 8th cir when a taxpayer does not have documentary_evidence that a form was mailed we have in some circumstances allowed indirect evidence to prove that the form was mailed see estate of wood v commissioner supra 53_tc_235 hiner v commissioner tcmemo_1993_608 shuford v commissioner tcmemo_1990_422 commissioner can submit extrinsic evidence to prove timely mailing of notice_of_deficiency affd without published opinion 937_f2d_609 6th cir direct testimony a postmark was affixed may be sufficient to prove mailing estate of wood v commissioner supra standard operating procedures require stamping the received date on the face of form_2688 see internal revenue - - manual sec ria petitioners have provided indirect evidence the form_2688 was mailed and received by respondent first both petitioners and respondent agreed petitioners would testify form_2688 was timely mailed second the form_2688 submitted as exhibit 8-p is stamped received notwithstanding that exhibit 8-p is a photocopy and the date stamp is not completely legible the date stamp on the form_2688 is almost identical to the stamps on petitioners’ and form sec_1040 u s individual_income_tax_return contrary to respondent’s argument the circular quick-type signature neither proves nor disproves that respondent has received a document the and form sec_1040 were date stamped without any signature or mark finally respondent did make a mark in the top check box on the lower left which is a check mark by the irs indicating that the form_2688 was approved the irs has been known on occasion to make illegible postmark date notations on tax returns misplace the mailing envelope bearing the postmark and even lose returns 70_f3d_1244 fed cir return lost borsody v commissioner tcmemo_1993_534 illegible date and envelope lost affd aftr 2d ustc par 4th cir collins v commissioner tcmemo_1993_168 envelope lost respondent’s records may not show receipt of the form_2688 because the irs service_center lost or misplaced - - petitioners’ form_2688 before its receipt was logged into the records of the service_center we find petitioners are not liable for the addition_to_tax under sec_6651 for failure to timely file their return to give effect to the foregoing decision will be entered under rule
